J. S20016/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.N.R.,             :     IN THE SUPERIOR COURT OF
A MINOR                                 :           PENNSYLVANIA
                                        :
APPEAL OF: A.R., FATHER                 :         No. 3305 EDA 2016


               Appeal from the Decree, September 29, 2016,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000835-2016,
                         CP-51-DP-0001108-2015


BEFORE: BOWES, J., OTT, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED APRIL 19, 2017

      A.R. (“Father”) appeals from the decree entered September 29, 2016,

in the Philadelphia County Court of Common Pleas, granting the petition of

the Philadelphia County Department of Human Services (“DHS”) and

involuntarily terminating his parental rights to his minor, dependent son,

R.N.R. (“Child”), born in November of 2012, pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). 1    Father further appeals

the order entered September 29, 2016, changing Child’s permanency goal to




1
  By separate decree entered the same date, the trial court also involuntarily
terminated the parental rights of Child’s mother, B.N. (“Mother”), also
pursuant to Section 2511(a)(1), (2), (5), (8), and (b). Mother did not
appeal, nor is she a party to the instant appeal.
J. S20016/17


adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.2 After review,

we affirm.

      The trial court summarized the relevant procedural and factual history,

in part, as follows:

                   The family in this case has been known to DHS
             since March 17, 2015, when DHS received a report
             that Child had been taken to a hospital by Father.
             Father alleged that B.N. (“Mother”) abused and
             neglected Child.    Father threatened to physically
             harm hospital staff if they did not treat Child. On
             March 19, DHS visited Father in the home of J.F.,
             Child’s paternal grandmother (“Grandmother”). The
             home was appropriate, and Grandmother told DHS
             that she supported Father and Child. On April 14,
             2015, Grandmother informed DHS that she had
             evicted Father and Child after Father had threatened
             her. DHS met with Father in a temporary residence,
             but he was unable to obtain stable housing through
             other services because he had been banned for
             threatening employees there. On May 14, 2015, the
             trial court adjudicated Child dependent, fully
             committed him to DHS custody and placed him in
             foster care. The case was then transferred to a
             Community      Umbrella    Agency    (“CUA”)   which
             developed a Single Case Plan (“SCP”) with objectives


2
    Father failed include any claim relating to the change of Child’s
permanency goal in the statement of questions involved section of his brief,
and failed to develop any argument related to this issue in his brief. Any
challenge to this issue is therefore waived. See Krebs v. United Refining
Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating that, a
failure to preserve issues by raising them both in the concise statement of
errors complained of on appeal and statement of questions involved portion
of the brief on appeal results in a waiver of those issues); In re W.H.,
25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364 (Pa.
2011), quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010) (“‘[W]here
an appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”’).


                                    -2-
J. S20016/17


            for Father. Over the course of 2015 and 2016,
            Father did not complete his objectives. . . .[3]

Trial court opinion, 11/10/16 at 1.

      The trial court held regular permanency review hearings in this matter.

Throughout these reviews, the trial court maintained Child’s commitment

and placement and permanency goal.

      DHS filed petitions to terminate parental rights and for a goal change

on September 13, 2016. The trial court held a combined termination/goal

change hearing on September 29, 2016. In support thereof, DHS and the

Child Advocate presented the testimony of the following: Andrea Freeman,

CUA, NET, aftercare worker, former case manager; Nashanta Robinson,

CUA, NET, case manager; Calea Moore, CUA, NET, case aid.         In addition,

there was an agreement to stipulate that CUA would testify as to the facts in

the petition. (Notes of testimony, 9/29/16 at 8.) DHS also offered Exhibits

DHS 1-5, and the Child Advocate offered Exhibits CA 1-5, which were all

admitted without objection.      (Id. at 6-7, 12-13.)    Father additionally

testified on his own behalf. By decree entered September 29, 2016, the trial



3
  Father’s objectives included compliance with Northeast Treatment Centers
(“NET”) services; enrollment in Achieving Reunification Center (“ARC”) for
employment and drug and alcohol therapy; attendance at the Clinical
Evaluation Unit (“CEU”); attendance at Behavioral Health Services (“BHS”);
housing; visitation; completion of a parenting capacity evaluation; signature
of consent forms; participation in a dual-diagnosis program; and provision of
proof of employment and income. (Notes of testimony, 9/29/16 at 26.)
Testimony was also presented as to referrals for parenting, anger
management, and domestic violence. Id. at 29.


                                      -3-
J. S20016/17


court involuntarily terminated the parental rights of Father pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).      On August 25, 2016,

Father, through appointed counsel, filed a timely notice of appeal, along with

a concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issue for our review:

            Whether the trial court terminated the Father’s
            parental rights in the absence of clear and convincing
            evidence that termination served the needs and
            welfare of the child?

Father’s brief at 2.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].




                                     -4-
J. S20016/17


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”       In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, controls

the termination of parental rights, and requires a bifurcated analysis, as

follows:

            Our case law has made clear that under
            Section 2511, the court must engage in a bifurcated
            process prior to terminating parental rights. Initially,
            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a).     Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).        We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear


                                     -5-
J. S20016/17


conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), well as Section 2511(b). See In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, Father does not challenge the trial

court’s finding of grounds for termination under Section 2511(a).       We,

therefore, analyze the court’s termination pursuant to Section 2511(b) only,

which provides as follows:

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).




                                     -6-
J. S20016/17


        With regard to Section 2511(b), our supreme court has stated as

follows:

              [I]f the grounds for termination under subsection (a)
              are met, a court “shall give primary consideration to
              the developmental, physical and emotional needs
              and welfare of the child.” 23 Pa.C.S. § 2511(b). The
              emotional needs and welfare of the child have been
              properly interpreted to include “[i]ntangibles such as
              love, comfort, security, and stability.” In re K.M.,
              53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
              620 A.2d [481, 485 (Pa. 1993)], this Court held that
              the determination of the child’s “needs and welfare”
              requires consideration of the emotional bonds
              between the parent and child.           The “utmost
              attention” should be paid to discerning the effect on
              the child of permanently severing the parental bond.
              In re K.M., 53 A.3d at 791. However, as discussed
              below, evaluation of a child’s bonds is not always an
              easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.     Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.”         In re Adoption

of J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).



                                      -7-
J. S20016/17


      Moreover,

            While a parent’s emotional bond with his or her child
            is a major aspect of the subsection 2511(b)
            best-interest analysis, it is nonetheless only one of
            many factors to be considered by the court when
            determining what is in the best interest of the child.

                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the
                  love, comfort, security, and stability the
                  child might have with the foster parent.
                  ...

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      Instantly, in examining Section 2511(b) and determining whether

termination of Father’s parental rights serves Child’s needs and welfare, the

trial court reasoned as follows:

            Father misses half his scheduled visits with Child.
            He claims he oversleeps. Father does not use the
            visits to build a relationship with Child. He does not
            interact with Child, but argues with and threatens
            CUA employees. Father is hostile and threatening to
            everyone he interacts with. His visits had to be
            moved to DHS because he fought with CUA. He
            fought with parents during visits.              Father
            demonstrated no interest in reunification with Child.
            His main concern was ensuring Child was placed with
            one of his family members. Child is not bonded with
            Father, and calls Father by his first name only.
            When Father testified about his relationship with
            Child, the only positive example he could provide of
            their relationship was that Father had once bought
            Child expensive sneakers. Child would not suffer


                                    -8-
J. S20016/17


            irreparable harm if Father’s rights were terminated.
            Child is placed in a pre-adoptive foster home, and
            calls his foster mother “Mom.” He is very happy
            there and responds well to the foster mother. The
            foster mother takes Child to events with her family,
            and meets all of Child’s daily needs. The foster
            mother has made extraordinary efforts to provide
            Child a safe and stable home, choosing to give up
            other foster children in order to keep him. It is in
            Child’s best interest to terminate Father’s parental
            rights. Consequently, the court did not abuse its
            discretion when it found that it was clearly and
            convincingly established that there was no positive,
            beneficial parent-child bond with Father, and that
            termination of Father’s parental rights would not
            destroy an existing beneficial relationship.

Trial court opinion, 11/10/16 at 10-11 (citations to record omitted).

      Father, however, argues that expert testimony was not offered

regarding the bond between him and Child or the effect of the termination of

his parental rights. (Father’s brief at 11.) Rather, only the testimony of one

social worker, who had not recently observed visits between Father and

Child, was presented. (Id.) Highlighting his own testimony, Father asserts

that he, in fact, had a “close and caring” relationship with Child. (Id.) In

further support of this, Father notes that the court took judicial notice that

Child called Father “Dad” at recent visits.     (Id. at 12.)   Hence, Father

maintains that “the trial court’s conclusion that that [sic] no positive

beneficial bond existed between Father and Child, and that terminating

Father’s parental rights would not be detrimental to Child is not supported

by the evidence.” (Id. at 13.) We disagree.




                                     -9-
J. S20016/17


      Upon review, the record supports the trial court’s finding that Child’s

needs and welfare favor termination of Father’s parental rights. Initially, we

observe that Father’s compliance with his established objectives was

reported as “minimal” or “none.” (Notes of testimony, 9/29/16 at 41, 83.)

Further, former CUA case manager, Andrea Freeman, indicated that Father

did not appear interested in reunification.   (Id. at 41.)   Rather, “his main

concern was his son being taken in by a family member.”           (Id. at 42.)

Likewise, the current CUA case manager at the time of the hearing,

Nashanta Robinson, confirmed that Father indicated that, if Child were

reunified with him, Child would be with his mother. (Id. at 82-82.)

      Additionally, Father’s visitation with Child remained supervised and

was changed from occurring at CUA to DHS with male supervision due to an

altercation between Father and the case aid and another parent. (Id. at 34,

101-102.) The CUA case aid who supervised Father’s visits with Child while

still at CUA, Calea Moore, noted two instances where Father exhibited

threatening behavior at visitation.    (Id. at 101-02.)       Ms. Moore also

observed that Father was “aggressive” and “disrespectful” toward female

caseworkers. (Id. at 102.) Ms. Freeman recounted that Father’s visits were

not consistent, at one point 50 percent, noting he would oversleep or




                                    - 10 -
J. S20016/17


forget.4 (Id. at 34-35.) Similarly, Ms. Robinson stated that Father missed

4 of 14 visits since the last hearing.5   (Id. at 80.)   As to the interaction

between Father and Child during the visits, Ms. Moore observed that there

was not a lot of interaction between Father and Child.          (Id. at 103.)

Ms. Moore stated that Father was instead distracted, contacting case

managers or talking to other parents. (Id. at 102-103.) Father did not offer

redirection or even acknowledge redirection was required. (Id. at 104.) In

describing the visits, Father offered, “[W]e basically play, and I buy him

stuff.” (Id. at 110.) All of the CUA workers testified that Child called Father

by his first name. (Id. at 54-55, 86-87, 103.)

        Moreover, and significantly, Child is in a pre-adoptive home. (Id. at

43.) Child “responds well” to his foster mother, whom he calls “Mom.” (Id.

at 43, 53.)    Ms. Freeman characterized the relationship as consisting of a

mother-child bond. (Id. at 44.) In addition, as reported by Ms. Freeman,

Child’s foster mother is “fully able to meet all of [Child’s] needs.” (Id. at

54.)      Ms. Robinson further corroborated the positive nature of the

relationship, noting how Child’s foster mother provides redirection as well as

educational stimulation. (Id. at 84.)


4
  Ms. Freeman confirmed confrontational behavior, including inappropriate
text messages, on the part of Father toward herself as well as other CUA
caseworkers. (Id. at 52. See also Exhibit CA-4.) Father claimed these
were not his text messages and suggested that a text-free application was
used to insert his information. (Id. at 109-110.)
5
    Father blamed missing these visits on Ms. Robinson. (Id. at 114-115.)


                                     - 11 -
J. S20016/17


     As such, Ms. Freeman changed the Child’s goal to adoption and,

referencing the lack of a father-son bond, opined there would be no

irreparable harm if Father’s parental rights were terminated.   (Id. at 42,

44-45.) Likewise, Ms. Robinson confirmed Child’s goal was still adoption and

suggested adoption would be in Child’s best interest. (Id. at 84.) Thus, we

conclude that the trial court did not abuse its discretion in finding

termination of Father’s parental rights serves Child’s needs and welfare

pursuant to Section 2511(b).

     Accordingly, we affirm the decree of the trial court involuntarily

terminating Father’s parental rights and order changing Child’s permanency

goal to adoption.

     Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/19/2017




                                   - 12 -